Citation Nr: 1821727	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation.

2.  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from June 2007 and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The June 2007 RO decision denied entitlement to special home adaptation and specially adapted housing.  The October 2015 RO decision denied entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only.  

The Veteran testified at a videoconference hearing before the undersigned in July 2013.  A copy of the transcript has been associated with the claims file.

In January 2014, the Board issued a decision granting the Veteran entitlement to specially adapted housing and special home adaptation.  In September 2014, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand on the basis that the Board failed to consider whether the Veteran was entitled to special monthly compensation.  The remainder of the January 2014 Board decision remained undisturbed.

In June 2015, the Board remanded the appeal to afford the Veteran notice and for the agency of original jurisdiction (AOJ) to initially adjudicate entitlement to special monthly compensation under 38 U.S.C. § 1114(l), for the loss of use of both feet, 38 U.S.C. § 1114(m), for the loss of use of both hands, and 38 U.S.C. § 1114(s), for a veteran who is permanently housebound due to service-connected disabilities.  See 38 U.S.C. § 1114(l), (m), (s) (2012).  The AOJ issued a January 2018 supplemental statement of the case (SSOC) and this issue has returned to the Board.  





FINDINGS OF FACT

1.  Throughout the appeal, the Veteran is service-connected for the following disabilities: lumbar spine disability, 40 percent; cervical spine disability, 20 percent; radiculopathy of the upper extremities associated with cervical spine disability, 20 percent for each extremity; and radiculopathy of the lower extremities associated with lumbar spine disability, 20 percent disabling for each extremity.  His combined rating 80 percent and he is in receipt of a total disability rating based upon individual unemployability (TDIU).  

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected impairments are functionally equivalent to loss of use of the lower extremities such as to preclude locomotion without the aid of braces, crutches, a cane, or wheelchair and equivalent to loss of use of both hands.

3.  The Veteran is in need of regular aid and attendance due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for SMC(r)(1) based on the need for regular aid and attendance have been met.  38 U.S.C. §§ 1114(l), (m), (n), (o), (p) and (r), 1134, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2017).

2.  The criteria for a certificate of eligibility for automobile and/or specially adapted equipment are met.  38 U.S.C. §§ 3901, 3902, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(a)(2), 3.808 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

The instant decision regarding entitlement a certificate of eligibility for an automobile and/or specially adapted equipment results in a complete grant of the benefit sought.  Further discussion of VCAA compliance with respect to this issue is not necessary.  

Regarding the SMC claim, the instant decision results in a grant near the maximum SMC benefit.  38 U.S.C. § 1114(r)(1).  To obtain additional benefit, aid and attendance with a higher level of care from a person who is licensed to provide personal health-care services or an individual under the supervision of a licensed individual is required.  38 U.S.C. § 1114(r)(2); 38 C.F.R. § 3.352(b).  Neither the Veteran nor his attorney contend that a higher level of aid and attendance is warranted.  See June 2015 representative statement (specifically requesting SMC pursuant 38 U.S.C. § 1114(r)(1)). Consequently, discussion of any assistance or due process deficiency is moot as entitlement to a higher benefit than that granted herein is not raised by either the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); see Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)

For the above stated reasons, the Veteran is not prejudiced by any notification or assistance deficiency, and the Board may consider the claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  SMC  

Applicable laws and regulations

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC varies according to the nature of the veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C. § 1114(k).  As relevant, additional levels and provisions of SMC are provided at 38 U.S.C. § 1114(l), (m), (n), (o), (r) and (s).

The Veteran's attorney contends that the severity of the service-connected upper and lower extremity disabilities support a finding of loss of use for each extremity to warrant two separate levels of SMC aid and attendance under 38 U.S.C. § 1114(m).  Such an award in turn qualifies the Veteran for SMC under 38 U.S.C. § 1114(o).  Then, as the Veteran has demonstrated the need for regular aid and attendance and is qualified under (o) rate, SMC at the (r)(1) level is warranted.  See June 2015 correspondence.  

For SMC purposes, loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2), 4.63.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  The regulations also provide an example in that complete ankylosis of two major joints of an extremity will constitute loss of use of the hand involved.  Id.  

SMC rate payable under 38 U.S.C. § 1114(l) is warranted when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

SMC rate payable under 38 U.S.C. § 1114(m) is warranted if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.

SMC rate payable under 38 U.S.C. 1114(n) is warranted if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  

SMC rate payable under 38 U.S.C. § 1114(o) is warranted for combinations.  Determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss, or loss of use, of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.   The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).  The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).

SMC rate payable under 38 U.S.C. § 1114(p) increases the rate assigned under other provisions in half step or whole step increments.  38 U.S.C. § 1114(p); 38 C.F.R. § 3.350(f).  As relevant, the next highest half step or whole step rate is assigned for anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities.  38 C.F.R. § 3.350(f)(5).

SMC rate payable under 38 U.S.C. § 1114(r)(1) is warranted where the Veteran is entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The Veteran must also be in need of regular aid and attendance.  See 38 U.S.C. § 1114(r) (2012).

In determining the need for regular aid and attendance, the following will be accorded consideration: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  38 C.F.R. §§ 3.350(b), 3.352(a).

"Bedridden" is defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.   It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Analysis

Throughout the appeal periods, the Veteran is service connected for degenerative disk disease (DDD) of the lumbosacral spine, rated 40 percent disabling; degenerative disk disease of the cervical spine, rated 20 percent disabling; radiculopathy of the right upper extremity rated 20 percent disabling; brachial plexus stretch to include radiculopathy of the left upper extremity, rated 20 percent disabling; radiculopathy of the left lower extremity rated 20 percent disabling; and radiculopathy of the right lower extremity, rated 20 percent disabling. His combined rating is 80 percent.  However, he is rated totally disabled by reason of individual unemployability.  Permanency of the total rating was established in June 2007.

The threshold issue is whether loss of use for each extremity is demonstrated. 
In January 2014, the Board resolved reasonable doubt in the Veteran's favor to find that he demonstrated loss of use of all extremities due service-connected disabilities.  See also VA Manual M21-1, IV.ii.2.H.1.b. (loss of use determination must be made by an adjudicator).  The current appeal originates from a final January 2014 Board decision regarding specially adapted housing benefits.  38 U.S.C. §§ 7104, 7266; September 2014 joint motion.  The Court has suggested that factual findings from a prior final Board decision may be binding in the absence of new and contradictory information.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55-58 (2006); Wilson v. Shinseki, No. 09-0166, 2010 WL 3623570 (Table), p. 5, fn. 2 (Vet. App. Sept. 16, 2010).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

The evidence specifically cited for the Board's January 2014 loss of use determinations was the November 2006 VA examination report and July 2013 hearing testimony.  Evidence received since the January 2014 Board decision includes: private acupuncture records, September 2016 VA examination report, VA treatment records through January 2017, a September 2017 private medical opinions and statements from the representative.  The additional evidence shows that the functional impairment affecting the extremities had not substantially improved from January 2014.  The Board notes that the additional evidence raises an issue of whether non-service-connected carpal tunnel syndrome is the cause of the Veteran's upper extremity impairment.  However, this issue was also raised by the medical evidence considered by the Board in the January 2014 as the carpal tunnel syndrome diagnosis dates from approximately 2004.  For these reasons, the Board considers the January 2014 loss of use for all extremities determination binding as to the instant adjudication.  38 C.F.R. § 20.1303; DiCarlo, 20 Vet. App. at 55-58.

The next relevant issue is whether the Veteran is in need of regular aid and attendance due to service connected disability.  The lay and medical evidence of record indicates that the Veteran needs daily assistance with most self-care activities.  38 C.F.R. § 3.351(c)(3); (see October 2006 VA/QTC examination report; February 2012 VA occupational clinic records; April 2012 VA aid and attendance examination; July 2013 Board hearing transcript; September 2017 Dr. F medical opinion).  

Given the above determinations, the Veteran qualifies for SMC(p) from his loss of use of four extremities and qualification for lesser SMC rates.  38 U.S.C. § 1114(l)-(p); 38 C.F.R. § 3.350(f)(5).  As he qualifies for SMC(p) rate and has shown to be in need of regular aid and attendance due to service connected disability, he qualifies for the SMC(r)(1) rate.  38 U.S.C. § 1114; 38 C.F.R. §§ 3.350(h), 3.352(a).   

The preponderance of the evidence is against a higher SMC(r)(2) award.  38 U.S.C. § 1114; 38 C.F.R. § 3.350.  The need for "a higher level of care" shall be considered for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b).  Here, there is no indication in the record that the Veteran has been determined to need such care.

For the above stated reasons, SMC pursuant to 38 U.S.C. § 1114(r)(1) is granted from the December 8, 2006 application for specially adapted housing as an inferred claim on this date.  38 U.S.C. § 5107(b); see September 2014 joint motion.

III.  Automobile and adaptive equipment under 38 U.S.C. § 3901

To warrant entitlement to an automobile and adaptive equipment under 38 U.S.C. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; a severe burn injury, where deep partial thickness or full thickness burns result in scar formation that causes contractures and limits motion of one or more extremities or the trunk and precludes effective operation of an automobile; or amyotrophic lateral sclerosis (ALS).  38 C.F.R. § 3.808(a),(b).

The law also provides that a veteran is entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C. § 3902(b)(2); 38 C.F.R. § 3.808(b)(6). 

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  As noted above, the term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. §§ 3.350(a)(2), 4.3.  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

As explained above, the Board specifically found that service-connected loss of use for each extremity was demonstrated in January 2014 and this determination continues to be binding.  The loss of use finding for each extremity due to service-connected disability plainly meets the applicable disability requirements for eligibility for the benefit in question.  38 U.S.C. § 3901; 38 C.F.R. § 3.350(a)(2).  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





ORDER

SMC pursuant to 38 U.S.C. § 1114(r)(1) from December 8, 2006 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


